UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2013 Date of reporting period:	December 31, 2012 Item 1. Schedule of Investments: Putnam Money Market Liquidity Fund The fund's portfolio 12/31/12 (Unaudited) REPURCHASE AGREEMENTS (55.6%)(a) Principal amount Value Interest in $73,175,000 joint tri-party term repurchase agreement dated 12/21/12 with JPMorgan Securities, Inc. due 1/22/13 - maturity value of $51,763,340 for an effective yield of 0.29% (collateralized by various corporate bonds and notes with coupon rates ranging from 0.00% to 10.375% and due dates ranging from 2/15/13 to 12/16/50, valued at $73,178,815) $51,750,000 $51,750,000 Interest in $175,000,000 joint tri-party repurchase agreement dated 12/31/12 with Goldman Sach & Co. due 1/2/13 - maturity value of $30,090,418 for an effective yield of 0.25% (collateralized by a mortgage backed security with a coupon rate of 4.50% and a due date of 7/20/41, valued at $178,500,000) 30,090,000 30,090,000 Interest in $40,000,000 tri-party term repurchase agreement dated 12/12/12 with Royal Bank of Canada due 3/13/13 - maturity value of $40,022,000 for an effective yield of 0.22% (collateralized by various mortgage backed securities with coupon rates ranging from 2.50% to 4.50% and due dates ranging from 3/1/26 to 12/20/42, valued at $40,814,563) 40,000,000 40,000,000 Interest in $257,000,000 joint tri-party term repurchase agreement dated 12/28/12 with JPMorgan Securities, Inc. due 1/4/13 - maturity value of $222,533,654 for an effective yield of 0.20% (collateralized by various mortgage backed securities with coupon rates ranging from 2.00% to 9.50% and due dates ranging from 1/10/20 to 1/1/43, valued at $257,003,506) 222,525,000 222,525,000 Interest in $412,000,000 joint tri-party repurchase agreement dated 12/31/12 with Citigroup Global Markets, Inc. due 1/2/13 - maturity value of $285,399,171 for an effective yield of 0.20% (collateralized by various mortgage backed securities with coupon rates ranging from 3.50% to 5.00% and due dates ranging from 9/20/40 to 9/01/42, valued at $420,240,001) 285,396,000 285,396,000 Interest in $273,800,000 tri-party repurchase agreement dated 12/26/12 with Barclays Capital, Inc. due 1/2/13 - maturity value of $273,809,583 for an effective yield of 0.18% (collateralized by various mortgage backed securities with coupon rates ranging from 2.50% to 7.50% and due dates ranging from 2/1/21 to 12/1/42, valued at $279,276,001) 273,800,000 273,800,000 Interest in $110,000,000 tri-party repurchase agreement dated 12/31/12 with Barclays Capital, Inc. due 1/2/13 - maturity value of $110,001,222 for an effective yield of 0.20% (collateralized by various U.S. Treasury notes with coupon rates ranging from 0.875% to 1.875% and due dates ranging from 4/30/14 to 12/31/16, valued at $112,200,094) 110,000,000 110,000,000 Interest in $100,000,000 tri-party repurchase agreement dated 12/31/12 with Credit Suisse First Boston due 1/2/13 - maturity value of $100,001,111 for an effective yield of 0.20% (collateralized by a U.S. Treasury note with a coupon rate of 0.125% and a due date of 12/31/14, valued at $100,001,130) 100,000,000 100,000,000 Interest in $130,000,000 joint tri-party repurchase agreement dated 12/31/12 with BNP Paribas due 1/2/13 - maturity value of $89,770,997 for an effective yield of 0.20% (collateralized by various mortgage backed securities with coupon rates ranging from 4.00% to 5.00% and due dates ranging from 4/15/39 to 10/20/41, valued at $132,600,000) 89,770,000 89,770,000 Interest in $416,474,000 tri-party repurchase agreement dated 12/31/12 with Merrill Lynch & Co., Inc. due 1/2/13 - maturity value of $416,478,396 for an effective yield of 0.19% (collateralized by various mortgage backed securities with coupon rates ranging from 2.336% to 4.50% and due dates ranging from 6/1/27 to 10/1/42, valued at $424,803,481) 416,474,000 416,474,000 Interest in $466,474,000 joint tri-party repurchase agreement dated 12/31/12 with Royal Bank of Canada due 1/2/13 - maturity value of $339,873,588 for an effective yield of 0.19% (collateralized by various mortgage backed securities with coupon rates ranging from 4.00% to 5.50% and due dates ranging from 12/1/39 to 12/1/41, valued at $475,808,503) 339,870,000 339,870,000 Interest in $308,000,000 joint tri-party term repurchase agreement dated 12/26/12 with Citigroup Global Markets, Inc. due 1/2/13 - maturity value of $273,810,115 for an effective yield of 0.19% (collateralized by various mortgage backed securities with coupon rates ranging from 2.103% to 5.496% and due dates ranging from 10/1/20 to 1/1/43, valued at $314,279,839) 273,800,000 273,800,000 Interest in $73,100,000 joint tri-party repurchase agreement dated 12/31/12 with Credit Suisse First Boston due 1/2/13 - maturity value of $52,000,491 for an effective yield of 0.17% (collateralized by various corportate bonds and notes with coupon rates ranging from 1.35% to 7.30% and due dates ranging from 8/19/13 to 4/01/33, valued at $73,101,334) 52,000,000 52,000,000 Interest in $68,000,000 joint tri-party repurchase agreement dated 12/31/12 with JPMorgan Securities, Inc. due 1/2/13 - maturity value of $42,400,400 for an effective yield of 0.17% (collateralized by various corporate bonds and notes with coupon rates ranging from 0.01% to 9.50% and due dates ranging from 8/15/13 to 7/15/42, valued at $68,006,044) 42,400,000 42,400,000 Total repurchase agreements (cost $2,327,875,000) $2,327,875,000 COMMERCIAL PAPER (3.7%)(a) Yield (%) Maturity date Principal amount Value Export Development Canada (Canada) 0.160 2/25/13 $46,500,000 $46,488,633 HSBC USA, Inc. (United Kingdom) 0.160 1/4/13 42,600,000 42,599,432 Nordea North America Inc./DE (Sweden) 0.170 1/9/13 13,682,000 13,681,483 Roche Holdings, Inc. 144A (Switzerland) 0.100 1/7/13 25,000,000 24,999,583 Svenska Handelsbanken/New York, NY (Sweden) 0.180 1/22/13 25,000,000 25,000,000 Total commercial paper (cost $152,769,131) $152,769,131 ASSET-BACKED COMMERCIAL PAPER (7.0%)(a) Yield (%) Maturity date Principal amount Value Fairway Finance, LLC (Canada) 0.170 1/22/13 $39,600,000 $39,596,073 Gotham Funding Corp. 144A (Japan) 0.200 1/2/13 42,000,000 41,999,767 Liberty Street Funding, LLC 144A (Canada) 0.200 1/4/13 41,600,000 41,599,307 Straight-A Funding, LLC 0.190 3/7/13 20,000,000 19,993,139 Straight-A Funding, LLC 144A Ser. 1 0.180 2/1/13 50,000,000 49,992,250 Straight-A Funding, LLC 144A Ser. 1 0.180 1/24/13 16,000,000 15,998,160 Straight-A Funding, LLC 144A Ser. 1 0.180 1/23/13 16,200,000 16,198,218 Straight-A Funding, LLC 144A Ser. 1 0.180 1/17/13 27,250,000 27,247,820 Variable Funding Capital Co., LLC 144A (Wachovia Bank NA (LOC)) 0.170 1/17/13 39,600,000 39,597,008 Total asset-backed commercial paper (cost $292,221,742) $292,221,742 U.S. GOVERNMENT AGENCY OBLIGATIONS (17.8%)(a) Yield (%) Maturity date Principal amount Value Federal Farm Credit Bank unsec. discount notes 0.150 3/11/13 $11,850,000 $11,846,593 Federal Farm Credit Bank unsec. discount notes 0.170 6/14/13 35,163,000 35,135,768 Federal Home Loan Bank, sr. unsec. notes 0.170 9/20/13 28,000,000 27,998,996 Federal Home Loan Bank unsec. discount notes 0.155 2/27/13 50,000,000 49,987,729 Federal Home Loan Bank, unsec. discount notes 0.130 2/6/13 41,500,000 41,494,605 Federal Home Loan Bank, unsec. discount notes 0.115 3/6/13 35,000,000 34,992,844 Federal Home Loan Bank, unsec. discount notes 0.125 4/24/13 24,500,000 24,490,387 Federal Home Loan Bank, unsec. discount notes 0.165 5/8/13 25,000,000 24,985,448 Federal Home Loan Mortgage Corp. unsec. discount notes 0.155 2/19/13 85,000,000 84,982,067 Federal Home Loan Mortgage Corp. unsec. discount notes 0.115 3/18/13 63,667,000 63,651,543 Federal Home Loan Mortgage Corp. unsec. discount notes 0.149 4/15/13 60,843,000 60,816,854 Federal Home Loan Mortgage Corp. unsec. discount notes 0.155 5/6/13 20,000,000 19,989,236 Federal National Mortgage Association unsec. discount notes 0.140 3/6/13 25,500,000 25,493,653 Federal National Mortgage Association unsec. discount notes 0.125 3/13/13 50,000,000 49,987,674 Federal National Mortgage Association unsec. discount notes 0.150 4/3/13 49,500,000 49,481,025 Federal National Mortgage Association unsec. discount notes 0.157 4/10/13 63,100,000 63,072,743 Federal National Mortgage Association unsec. discount notes 0.141 6/26/13 34,066,000 34,042,615 Federal National Mortgage Association unsec. discount notes 0.151 2/13/13 43,088,000 43,080,245 Total U.S. Government Agency Obligations (cost $745,530,025) $745,530,025 U.S. TREASURY OBLIGATIONS (12.0%)(a) Yield (%) Maturity date Principal amount Value U.S. Treasury Bills 0.180 10/17/13 $45,000,000 $44,934,975 U.S. Treasury Bills 0.122 7/25/13 42,725,000 42,695,805 U.S. Treasury Bills 0.155 5/2/13 91,500,000 91,452,613 U.S. Treasury Bills 0.142 4/4/13 50,000,000 49,981,917 U.S. Treasury Bills 0.139 1/10/13 49,500,000 49,498,311 U.S. Treasury Notes(k) 3.500 5/31/13 47,000,000 47,640,938 U.S. Treasury Notes(k) 2.750 10/31/13 50,000,000 51,058,879 U.S. Treasury Notes(k) 1.375 1/15/13 25,000,000 25,011,565 U.S. Treasury Notes(k) 0.625 4/30/13 30,000,000 30,046,034 U.S. Treasury Notes(k) 0.625 1/31/13 45,000,000 45,015,715 U.S. Treasury Notes(k) 0.375 7/31/13 25,000,000 25,026,305 Total U.S. treasury Obligations (cost $502,363,057) $502,363,057 CERTIFICATES OF DEPOSIT (3.9%)(a) Interest rate (%) Maturity date Principal amount Value Canadian Imperial Bank of Commerce/New York, NY (Canada) 0.130 1/2/13 $40,000,000 $40,000,000 Commonwealth Bank of Australia (Australia) 0.150 1/3/13 42,000,000 42,000,012 DnB Bank ASA/New York (Norway) 0.130 1/11/13 41,600,000 41,600,000 Toronto-Dominion Bank/NY (Canada) 0.200 1/22/13 39,600,000 39,600,000 Total certificates of deposit (cost $163,200,012) $163,200,012 TOTAL INVESTMENTS Total investments (cost $4,183,958,967)(b) $4,183,958,967 Key to holding's abbreviations LOC Letter of Credit Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2012 through December 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820Fair Value Measurements and Disclosuresand references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $4,183,863,030. (b) The aggregate identified cost on a financial reporting and tax basis is the same. (k) The rates shown are the current interest rates at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: The valuation of the fund’s portfolio instruments is determined by means of the amortized cost method (which approximates market value) as set forth in Rule 2a-7 under the Investment Company Act of 1940. The amortized cost of an instrument is determined by valuing it at its original cost and thereafter amortizing any discount or premium from its face value at a constant rate until maturity and is generally categorized as a Level 2 security. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed commercial paper $— $292,221,742 $— Certificates of deposit — 163,200,012 — Commercial paper — 152,769,131 — Repurchase agreements — 2,327,875,000 — U.S. Government Agency Obligations — 745,530,025 — U.S. Treasury Obligations — 502,363,057 — Totals by level $— $4,183,958,967 $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: February 28, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: February 28, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: February 28, 2013
